DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Response to Remarks/Arguments

Applicant’s arguments with respect to claim   prior art rejection have been fully considered but are moot in view of the new grounds of rejection where new prior art is being used


Following prior arts are considered pertinent to applicant's disclosure.
WO 2020/070191 A1 (Blackberry)
US 20210183011 A1 (Ricard) 
US 20190385355 A1 (hereinafter Xu)
US 20190215532 A1 (YuwenHe)
US 20200021856 A1 (Tourapis)
US 20170237996 A1 (Hash prediction , Fig.3, para 67)
US 20200027262 A1	(hash map from VOXEL)
US 20100199066 A1	(Assign hash according to node)
US 20200393268 A1 (Fig.15; 3D point cloud coding with octree nodes)
US 20210004992 A1 (same as Blackberry)
Y. Xu, Y. Wu and H. Zhou, "Multi-scale Voxel Hashing and Efficient 3D Representation for Mobile Augmented Reality," 2018 IEEE/CVF Conference on Computer Vision and Pattern Recognition Workshops (CVPRW), 2018, pp. 1586-15867, doi: 10.1109/CVPRW.2018.00200.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 7-9, 11, 14 -16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blackberry in view of Ricard in view Xu.

	

	
	
	
Regarding Claim 1. Blackberry teaches a method of decoding point cloud data [(para 41, Fig.2)] , executable by a processor, comprising:	 receiving data corresponding to a point cloud [(Fig.2, bitstream of point cloud data is received)] :	 identifying [(Fig.3, 104 or 106 represents hash; occupancy pattern is selected based on neighboring node {para 43}
“determining an occupancy pattern for the current node based on occupancy statuses of the child nodes”; occupancy pattern teaches the hash, child node is the neighboring node; "the context reduction condition may include determining that at least a threshold number of bits in the bit sequence have been previously- coded, and the reduced context set may include a look-up table mapping each possible combination of neighbour configuration and pattern of previously-coded bits in the bit sequence to the fewer contexts," para [0061);)] :	 decreasing a size of a data [("A deterrnination may be made as to whether to apply a context reduction operation and, if so, the operation reduces the number of available contexts. Example context reduction operations Include reducing neighbour configurations based on shielding by sub- volumes associated with previously-coded bits, special handling for empty neighbour configurations, and statistics-based context consolidation. The reduction may be applied in advance of coding and a determination may be made during coding as to whether the circumstances for using a reduced context set are met," para [0042]; shielding by sub-volumes means non-boundar.  “the bounding three-dimensional volume for the point cloud is recursively divided into sub-volumes. Nodes of the tree correspond to sub-volumes” para 77, that means nodes are non-boundary)] :	 and decoding the data corresponding to the point cloud based on the [(para 57)] .

It may not be explicit as to whether the occupancy information such as 106 of Fig.3 of Blackberry is an hash, however in the same field of invention Ricard, in the same/similar field of endeavor, teaches that the Hash is another represents occupancy data [(para 200-204)] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the 

 
Blackberry in view of Ricard does not explicitly show wherein the hash elements are stored in a hash table, and wherein the hash table is configured to store hash elements for a plurality of nodes at a same partition depth of an octree associated with the point cloud

However, in the same/related field of endeavor, Xu teaches wherein the hash elements are stored in a hash table, and wherein the hash table is configured to store hash elements for a plurality of nodes at a same partition depth of an octree associated with the point cloud [(Xu; Voxel entries in has table are hash elements of a node in hash tables {para 15}.   Hash table includes plurality voxels/nodes of a level {partition depth}. Level 1 voxel is divided into 8 Level 0 voxel {Fig.3A} indicate the partitioning is octree {also see “hierarchical tree-like data structure” in para 66; Blackberry also indicates “A commonly-used tree structure is an octree” in dividing cube volume/voxels in para 78}; three-dimensional (3D) sparse point map teaches point cloud {Abstract};)]  Xu also teaches deleting hash from hash table to merge and reduce [( {para 8, 23, 111; Voxel entries in a hash table are hash elements, 15)] 

[(both the prior art are describing different techniques for hierarchical data structure of voxel/cube volume {Blackberry para 77-78 and Ricard the Abstract, Fig.3A, para 61)] 

 
Regarding Claims 8 & 15: Please see the analysis of claim 1 and note Blackberry additionally teaches A computer system for decoding point cloud data, the computer system comprising: one or more computer-readable non-transitory storage media configured to store computer program code; and one or more computer processors configured to access said computer program code and operate as instructed by said computer program code and A non-transitory computer readable medium having stored thereon a computer program for decoding point cloud data, the computer program configured to cause one or more computer processors to[(para 211-214)] 

Blackberry additionally teaches with respect to claims 2, 9, 16. The method of claim 1, wherein a maximum size of the hash table is defined for the data corresponding to the point cloud [("an upper bound Bo may be provided as the maximum number of contexts a binary coder can use to code a bit, and if the initial number of contexts to )]

Blackberry additionally teaches with respect to claims 4, 11, 18. The method of claim 2, wherein the hash table is decreased by removing partial elements from the hash table based on the hash table reaching the maximum size[(" contexts may be based on neighbour configuration and a partial sequence of previously-coded bits of the bit sequence. A determination may be made as to whether to apply a context reduction operation and, if so, the operation reduces the number of available contexts. Example context reduction operations include reducing neighbour configurations based on shielding by sub- volumes associated with previously-coded bits, special handling for empty neighbour configurations, and statistics-based context consolidation," para [0042)] .



Blackberry additionally teaches with respect to claims 7, 14. The method of claim 1, wherein the hash table is decreased based on parent-level context information not being used[("In another aspect, the present application provides a method of decoding a bitstream of compressed point cloud data to produce a reconstructed point cloud, the point cloud being defined in a tree structure having a plurality of nodes having parent-child relationships and that represent the geometry of a volumetric space recursively split into subvolumes and containing the points of the point cloud, wherein occupancy of sub-volumes of a volume is indicated using a bit sequence with each bit of the bit sequence indicating occupancy of a respective sub- volume in a scan order within the volume, and wherein a volume has a plurality of neighbouring volumes, a pattern of occupancy of the neighbouring volumes being a neighbour configuration. The method of decoding includes, for at least one bit in the bit sequence of the volume, determining that a context reduction condition is met and, on that basis, selecting a reduced context set that contains fewer contexts than the product of a count of neighbour configurations and a number of previously-coded bits in the sequence," para [0057])] .


Claims 3, 6, 10, 13, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blackberry in view of Ricard in view of Xu in view of YuwenHe.

Regarding Claims 3, 10, 17: Blackberry in view of Ricard does not explicitly show the maximum is signaled in a sequence parameter set, a geometry parameter set, or a slice header 
However, in the same/related field of endeavor, YuwenHe teaches the maximum is signaled in a sequence parameter set, a geometry parameter set, or a slice header [("A lookup table storing corresponding sample position information may be used. The lookup table may store corresponding sample position information for each padded position of each face. One or more restrictions for a size of padded region may be defined. For example, a maximum size and/or restrictions for a size of the padding region may be defined to reduce the requirements for a size of LUT used for geometry padding. One or more restrictions for a size {e.g., the maximum size) of padded region may be defined depending on the picture size, which may be in profile/level definition to reduce the implementation resource requirement. For example, a video with a larger picture size may use a larger padded region size. The padded region size may be signaled at sequence level, such as sequence parameter set (SPS), picture parameter set (PPS). and/or the like," para (0144])] 


Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it would improve communications between encoding and decoding through signaling at various level  

 
Regarding Claims 6, 13, 20: Blackberry in view of Ricard does not explicitly show a boundary size associated with the one or more neighboring nodes is signaled in a sequence parameter set, a geometry parameter set, or a slice header.

However, in the same/related field of endeavor, YuwenHe teaches a boundary size associated with the one or more neighboring nodes is signaled in a sequence parameter set, a geometry parameter set, or a slice header.
 [(para (0144])] 


Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it would improve communications between encoding and decoding through signaling at various level  


Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blackberry in view of Ricard in view of Xu in view of Tourapis.

Regarding Claims 5, 12, 19: Blackberry in view of Ricard does not explicitly show the hash table is decreased based on a Morton order associated with the hash elements.

Tourapis teaches the hash table is decreased based on a Morton order associated with the hash elements. [("In some embodiments, other space filling curves could be used. For example, techniques to map positions (e.g., in X, Y, Z coordinate form) to a space filling curve such as a Morton-order (or Z-order), Halbert curve, Peano curve, and so on may be used. In this way all of the points of the point cloud that are encoded and decoded using the spatial information may be organized into an index in the same order on the encoder and the decoder," para [0058}, also see para 57))] 


Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because it would improve the ordering and enhance the system’s performance. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486